Citation Nr: 0714864	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-33 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1965.  He also served in the Merchant Marines, after 
discharge from active duty, from 1965 to 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Board notes that in a March 2007 letter, the veteran 
withdrew his original September 2004 request for an appeals 
hearing at the RO.  There is no further indication that the 
veteran or his representative requested that the hearing be 
rescheduled, thus, the Board deems the veteran's request for 
a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).


FINDINGS OF FACT

1.  There no evidence showing that the veteran served in the 
Republic of Vietnam during active service.

2.  Competent medical evidence does not reveal that the 
veteran's diabetes mellitus, type II, is causally related to 
his active service or any incident thereof, or that it was 
manifested within one year of service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred as a result of 
the veteran's active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in June 2003, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as it informed the appellant of what evidence was needed to 
establish his service connection claim, of what VA would do 
or had done, what evidence he should provide, informed the 
appellant that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim, and asked him to provide any information 
in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date and 
disability rating, if service connection was granted on 
appeal.  Since service connection is being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The Board finds that the evidence of record - personnel 
records, service and post-service medical records, private 
treatment records, and lay statements -- is adequate for 
determining whether the criteria for service connection for 
diabetes mellitus, due to exposure to herbicides, have been 
met.  The RO obtained all of the relevant private treatment 
records for the veteran.  Also, in June 2003, the RO 
requested and received a response from the National Personnel 
Records Center (NPRC) regarding the veteran's service.  
Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
diabetes, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6) (2006), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d) (2006).  In other words, if a veteran was 
exposed to an herbicide agent during active service, then, 
any disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e) (2006), shall be service connected, even though 
there is no record of such disease during service.  

38 C.F.R. § 3.309(e) (2006) lists the diseases associated 
with exposure to certain herbicide agents, to include: 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  See also Notice, 67 Fed. 
Reg. 42600-42608 (2002) (determined that no other condition 
can warrant the presumption of service connection).  These 
diseases shall have become manifest to a degree of 10 percent 
or more any time after service, except that chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).

The veteran contends that his diabetes mellitus, type II, was 
incurred as the result of herbicide exposure while he served 
with the Merchant Marines from 1965 to 1967.  In an October 
2003 VA Form 21-4138, he stated that, while in the Merchant 
Marines, he worked as an engineer in Vietnam and was exposed 
to Agent Orange.

As an initial matter, the Board notes that the veteran's DD 
Form 214 shows that he served on active duty from November 
1961 to October 1965.  His service records do not reflect any 
service in Vietnam.  A June 2003 NPRC response confirmed that 
the veteran had no active service in Vietnam.  Further, the 
veteran did not receive any decorations or medals that would 
reflect service in Vietnam.  Thus, while the veteran may have 
been diagnosed with diabetes mellitus, type II, he does not 
have the requisite type of service in the Republic of Vietnam 
as defined by 38 C.F.R. 
§  3.313(a) and § 3.307(a)(6)(iii), and the presumption of 
exposure to herbicides agents under 38 C.F.R. §  3.307 does 
not apply.

While the veteran did not contend that his period of active 
service included service in Vietnam, he contends that his 
service as a merchant marine from 1965 to 1967 entitle him to 
service connection for diabetes mellitus, type II, on a 
presumptive basis.  The Board notes that, for VA purposes, 
service in the merchant marines is not considered active duty 
under the statutes and regulations governing awards of 
service connection.  See 38 C.F.R. §  3.7 (2006).  There are 
only two exceptions to this rule: where merchant seamen 
served on blockships in support of Operation Mulberry, and 
where merchant seaman served in oceangoing service during the 
period of armed conflict from December 7, 1941 to August 15, 
1945, both of which are inapplicable in this instance.  In 
this regard, the Board acknowledges the copy of the proposed 
legislation by a United States Congressman, authorizing 
veteran benefits for Merchant Marines service during the 
Vietnam wartime period.  However, the current law does not 
allow for merchant marine service for the period 1965 to 1967 
to be recognized as active military service.  Accordingly, 
even assuming arguendo that the veteran did visit Vietnam 
with the merchant marines, the Board finds that his service 
in the merchant marines does not entitle him to presumptive 
service connection for diabetes mellitus.

Having determined that the veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

The veteran's service medical records are negative for any 
complaints or findings of diabetes mellitus.  His separation 
examination report dated in October 1965 shows that the 
veteran's was found to be clinically normal upon discharge.  

Post-service medical evidence, including private treatment 
records, shows that the veteran is currently diagnosed with 
diabetes mellitus, type II.  However, these records from the 
Columbus Clinic only date back to February 2001 and do not 
contain any medical opinions linking the veteran's diabetes 
mellitus to his military service.  

Further, the Board finds that the available medical records 
do not indicate the required showing of continuity of 
symptoms since diagnosis and treatment for the veteran's 
diabetes mellitus was only noted approximately 36 years after 
the veteran's discharge from the military.  Similarly, 
service connection on a presumptive basis, under 38 C.F.R. 
§§ 3.307 and 3.309, is not warranted due to a lack of 
diagnosis within one year of separation.  After carefully 
reviewing the veteran's claims file, the Board finds that, in 
the absence of competent medical evidence linking his 
diabetes mellitus to service, the veteran's claim must be 
denied. 

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and his diabetes mellitus.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for diabetes mellitus, type II, as a 
result of exposure to herbicides, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


